Citation Nr: 0124350	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  95-17 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel




INTRODUCTION

The veteran had active service from October 1942 to December 
1945 and from September 1948 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), in which the RO denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant, the veteran's surviving spouse, perfected an 
appeal of that decision.  


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1993.  

2.  At the time of his death, the veteran was service-
connected for anxiety state, evaluated as 50 percent 
disabling since 1982, and for a fracture of the right tarsal 
navicular, evaluated as zero percent disabling since 1971.  

3.  Neither anxiety state nor a fractured right tarsal 
navicular were the cause of death and neither contributed to 
death.  

4.  The causes of death, cardiopulmonary arrest and colon 
cancer, were not a result of service.  

5.  Heart disease and cancer were not manifest in service or 
within one year of separation.  



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause death, and did not contribute substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310 (West 
1991 & Supp. 2001); Veterans Claims Assistance Act of 2000, 
(codified at 38 U.S.C. A. §§ 5102, 5103, 5103A, and 5107) 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records do not show a heart or lung disorder 
during service.  An August 1950 record shows that he 
complained of chest pains.  The record notes "strain."  

A November 1951 report of separation examination shows that 
heart, lungs and chest were normal.  It also shows that the 
gastrointestinal system, abdomen and viscera were normal.  

Chest x-ray examination in June 1952 was normal.  Cellulitis 
without lymphangitis of the left buttock was noted.  A 
January 1952 record notes the chest was clear and heart 
sounds were good.  A November 1952 reenlistment examination 
report shows that the heart, lungs and chest, and vascular 
system were normal.  


An October 1956 record shows that the veteran complained of 
chest pains and difficulty breathing.  The report notes that 
a chest x-ray 11/2 years earlier was negative.  Physical 
examination revealed the chest was normal.  Chest x-ray 
examination was normal.  

Chest x-ray examination in May 1959 was normal.  

A treatment record, dated in January 1960, shows that the 
veteran sustained a stab wound to the chest.  

A February 1960 reenlistment examination report discloses 
that the veteran's heart, lungs and chest, and vascular 
system were normal.  The gastrointestinal system, abdomen and 
viscera were also normal.  On the accompanying medical 
history, he denied having or having had pain or pressure in 
the chest, shortness of breath, and palpitation or pounding 
heart.  

A report of annual examination, dated in March 1963, shows 
that the gastrointestinal system, abdomen and viscera were 
normal.  The report also shows that the lungs and chest, 
heart, and vascular system were normal.  A chest x-ray 
revealed no evidence of an active cardiac or pulmonary 
disorder.  

A December 1964 treatment record reveals that the veteran 
complained that he had stopped breathing.  Physical 
examination was normal.  The impression was possible 
hyperventilation.  

In association with an annual physical examination, the 
veteran underwent electrocardiogram (EKG) in October 1965.  
The report of examination was normal.  

The veteran underwent EKG in January 1966.  The report of 
examination was normal.  Chest x-ray examination was also 
normal.  

A June 1966 reenlistment examination report shows that the 
veteran's gastrointestinal system, abdomen and viscera were 
normal.  The report also shows that the heart, lungs and 
chest, and vascular system were normal.  On the accompanying 
medical history, he denied having or having had pain or 
pressure in the chest, shortness of breath, and palpitation 
or pounding heart.  

A January 1967 annual examination report reveals that the 
veteran's heart, lungs and chest, and vascular system were 
normal.  The report also shows that his gastrointestinal 
system, abdomen and viscera were normal.  

A chest x-ray examination in June 1968 revealed no 
significant abnormalities.  In December 1968, blood pressure 
was 140/100 and 146/100.  

A retirement examination, dated in January 1969, shows that 
the veteran's heart, lungs and chest, and vascular system 
were normal.  EKG at that time, as well as in April 1969, was 
normal.  Chest x-ray examination was also normal.  The report 
of examination also shows that the veteran's gastrointestinal 
system, abdomen and viscera were also normal.  

Private hospital records, dated in 1971, from Spohn Hospital, 
show that the veteran complained of shortness of breath and 
tachycardia.  Lungs were clear to auscultation and 
percussion.  Examination of the heart revealed no murmurs, no 
enlargements, and regular rate and rhythm.  The records 
indicate that x-ray examination of the chest was negative, 
other than a fracture of the left clavicle and that EKG was 
normal.  Examination of the extremities was normal.  



On VA examination in June 1972, the heart was not enlarged.  
The rhythm was normal and no murmurs were heard.  The 
diagnoses did not include a cardiovascular disorder.  

VA hospital records, dated in July 1974, show that the 
veteran was hospitalized for nervousness.  No diagnosis of 
cardiovascular disorder was provided.  

A VA examination report, dated in August 1976, indicates that 
the veteran was undergoing treatment for deep vein 
thrombosis.  X-ray examination of the chest revealed that the 
lung fields were free of any significant infiltrative or 
consolidated disease.  The heart was not enlarged.  A slight 
widening of the aortic arch was noted.  There was no 
pulmonary vascular congestion.  Other structures were not 
remarkable.  The record notes that there had been no change 
since June 1972.  

A VA hospital record, dated in 1978, show that the veteran 
was hospitalized after fainting.  The assessment was alcohol 
addiction.  The report notes that he was status deep vein 
thrombosis in 1977.  

VA medical center records show that the veteran was 
hospitalized from December 1981 to January 1982.  His 
complaints included chest pain and shortness of breath on 
exertion.  Physical examination of the chest revealed equal 
bilateral excursions.  A stab wound scar was noted.  The 
lungs were clear to percussion and auscultation.  The report 
indicates that examination of the heart revealed a regular 
rate and sinus rhythm.  No murmurs were heard.  The report 
notes that it was doubtful that he had had a heart attack.  


Chest x-ray examination in August 1979 revealed a band of 
increased density just above the elevated diaphragm on the 
right, noted to be much thicker than a couple of weeks 
earlier.  The diaphragm in relation to the left half of the 
structure was not as high on the previous study.  There was 
no visible tumor mass or any other filling defect or space-
occupying lesion that would suggest an underlying cause for 
the area of atelectasis in the extreme right base.  It 
appeared that even in inspiration the veteran may have been 
guarding since the diaphragms were not as low on the earlier 
procedure.  The cardiac shadow could not be properly accessed 
since the veteran did not take quite as deep a breath even in 
full inspiration than before.  The report notes that this was 
possibly secondary to pleural changes in the right base and 
as previously indicated that there might be splinting due to 
pain on breathing.  There was no gross consolidative disease 
in either lung.  

VA medical center records, dated in October 1983, indicate 
that the heart sounds were regular, there was a regular sinus 
rhythm and no murmur.  Lungs were clear.  

VA medical center records, dated in January 1984, reveal that 
the lungs were clear.  There was a regular heart rate and 
regular sinus rhythm.  No murmurs were heard.  No pertinent 
diagnosis was provided.  

VA medical center records, dated in April 1984, disclose 
heart rate was regular and that there was regular sinus 
rhythm.  No murmurs were heard.  No diagnosis of a heart 
disorder was provided.

Private medical records, dated from July 1989 to April 1993, 
show that the veteran was diagnosed with colon cancer.  A 
treatment record, dated in April 1991, shows that the veteran 
presented with complaints of chest pain.  No history of chest 
pain was noted.  The chest was clear to auscultation.  The 
heart had regular rhythm and rate.  The diagnosis was 
noncardiac chest pain.  December 1991 and April 1992 records 
note that the lungs were clear.  Records dated in June 1992 
note that there was no chest pain and that the lungs were 
clear.  

A death certificate shows that the veteran died on November 
[redacted], 1993.  The immediate cause of death is listed as 
cardiopulmonary arrest.  Other significant conditions 
contributing to death but not resulting in the underlying 
cardiopulmonary arrest is listed as metastatic colon 
carcinoma.  

In her November 1994 notice of disagreement, the appellant 
indicated that the veteran died as a result of a service-
connected disability.  She stated that in November 1991, a 
physician told her that a blood clot in the veteran's leg had 
traveled to the left lung.  She indicated that after the 
blood clot went to his lung, his health began to deteriorate 
quickly.  

In a statement in support of her claim, received in May 1995, 
the appellant stated that during service, to include "combat 
training" and "war expeditions," the veteran began getting 
blood clots in his leg.  She indicated that he continued to 
have blood clots after service.  

Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

In order to establish service connection for claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a disability 
is not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and cardio-vascular renal disease or cancer becomes 
manifest to a compensable degree within one year after the 
veteran's military service ended, such disease shall be 
presumed to have been incurred in service, even thought there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, codified at 38 (U.S.C. A. §§ 
5102, 5103, 5103A, and 5107) (West Supp. 2001); 66 Fed Reg. 
45,620 (Aug 29, 2001) (codified at 38 C. F. R. § 3.159 
(2001), (hereinafter "VCAA").  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA and the 
regulations, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
record shows that the appellant was notified in the April 
1994 RO decision of the reasons and bases for the denial of 
her claim.  She was further notified of this information in 
the January 1995 statement of the case.  In addition, she was 
afforded the opportunity to attend a personal hearing.  The 
Board concludes that the discussions in the April 1994 RO 
decision, as well as in the statement of the case, which were 
both sent to the appellant, informed her of the information 
and evidence needed to substantiate the claim and complied 
with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, (38 U. 
S. C. A. § 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid her claim.  She was afforded the 
opportunity for a personal hearing.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the appellant.  There is sufficient evidence of record 
to decide her claim properly.  




In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  


Analysis

The certificate of death shows that the immediate cause of 
death was cardiopulmonary arrest.  Metastatic colon carcinoma 
was listed as an other significant condition contributing to 
death.  The available service medical records do not show 
that the veteran had a cardiac disorder or colon cancer 
during service.  The January 1969 retirement examination 
report shows that his heart, lungs and chest, vascular system 
were normal, and gastrointestinal system were normal; a chest 
x-ray was normal.  The Board notes that while the veteran 
complained of chest pains in August 1950, and that he stopped 
breathing in December 1964, the examiners attributed the 
complaints to strain and hyperventilation, respectively.  He 
denied pain or pressure in his chest, shortness of breath, 
and palpitation or pounding heart, in February 1960 and in 
June 1966.  Chest x-rays in January 1952, October 1956, May 
1959, March 1963, January 1966, June 1968, and January 1969 
were normal.  Likewise, EKGs in October 1965, January 1966, 
and January 1969 were also normal.  

Further, the medical evidence does not show that during any 
applicable presumptive period the veteran had heart disease 
or colon cancer.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  The appellant 
does not allege that the veteran had been diagnosed with 
heart disease or colon cancer during service or within one 
year after separation, and there is no evidence of such.  The 
Board notes that while the veteran complained of shortness of 
breath and tachycardia in March 1971, this was not within the 
initial post-service year.  In fact, chest x-ray examination 
was negative and an EKG was normal.  In any case, there was 
no diagnosis of a heart disorder.  Further, the initial 
evidence of cancer The Board notes that the appellant 
contended that the veteran engaged in combat with the enemy.  
However, in this case, 38 U.S.C.A. § 1154(b) (West 1991) is 
not for application.  

The appellant has asserted that the veteran's death was a 
result of a service-connected disability.  In essence, she 
claims that blood clots caused his cardiopulmonary arrest.  
Initially, the Board points out that the veteran is not 
service-connected for blood clots.  In any case, the evidence 
does not show that the veteran's cardiac arrest was a result 
of blood clots.  His only service-connected disabilities are 
anxiety state and a fracture of the right tarsal navicular.  
However, the cause of death was not listed as anxiety state 
or a fracture of the right tarsal navicular. 

The Board notes that the appellant asserted that the veteran 
suffered from blood clots during service and ultimately his 
death was the result of a service-connected disability.  
However, there is no competent evidence that the veteran had 
a blood clot disability during service or that death was 
caused by a blood clot.  The issue of whether the cause of 
the veteran's death is related to active service, in general, 
requires competent evidence.  However, the appellant is not a 
medical professional and her statements do not constitute 
competent medical evidence that the veteran's death was 
related to a service-connected disability or due to a disease 
or injury that was otherwise incurred in or aggravated by 
service.  Generally, lay persons are not competent to offer 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  Against the appellant's lay opinion, the 
Board is presented with a medical certificate that 
establishes that the cause of death was cardiopulmonary 
arrest and metastatic colon carcinoma.  This evidence is more 
probative of the cause of death than the appellant's lay 
opinion.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  Consequently, 
the appellant's claim of entitlement to service connection 
for the cause of death is denied.  



ORDER

Service connection for the cause of death is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

